          Case 4:21-cv-00733-KGB Document 9 Filed 09/21/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

JESSICA SMITH and DENNA HENDRIX,
individually and on behalf of all others
similarly situated                                                               PLAINTIFFS

v.                              Case No. 4:21-cv-00733 KGB

SALEM PLACE NURSING AND
REHABILITATION CENTER, INC.                                                     DEFENDANT


                                            ORDER

       Before the Court is an unopposed motion for voluntary dismissal without prejudice filed

by plaintiffs Jessica Smith and Denna Hendrix, individually and on behalf of all others similarly

situated (Dkt. No. 8). Ms. Smith and Ms. Hendrix wish to dismiss voluntarily the instant lawsuit

(Id., ¶ 2). Counsel for Ms. Smith and Ms. Hendrix represents that defendants do not oppose the

motion (Id., ¶ 3).   For good cause shown, the Court grants the motion and dismisses without

prejudice the complaint (Dkt. No. 8).

       It is so ordered this 21st day of September, 2021.

                                                    ________________________________
                                                    Kristine G. Baker
                                                    United States District Judge
